Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 12-16-2020, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Restriction
Claim 1 is allowable. The restriction requirement among Species I, II, & III , as set forth in the Office action mailed on 7-1-2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7-1-2020 is withdrawn.  Claims 9-15, directed to the species of Fig. 10a & 11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
Claims 1, 3, 5-16, 18-20, & 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious  wherein the target substrate includes a base substrate having a first reflecting surface and a transparent spacer layer having a first surface in contact with the first reflecting surface and a second reflecting surface on a side opposite to the first surface, and wherein the transparent spacer layer has a predefined thickness that is determined as a function of a wavelength of the illuminating light and produces the predefined radiation pattern of optical scattering when nanoparticles are positioned on or near the second reflective surface, in combination with the rest of the limitations of the claim. 
As to Claim 16 the prior art of record, taken alone or in combination, fails to disclose or render obvious providing a target substrate having a target reflective surface wherein the target substrate includes a base substrate, the base substrate including a base reflective surface and a spacer layer mounted to the base reflective surface, the spacer layer having a predefined thickness providing a specific spatial confinement of scattered light and providing the target reflective surface, in combination with the rest of the limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






Jonathon Cook
AU:2886
January 30, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886